Citation Nr: 1130808	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-30 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Northern California Health Care System in Mare Island, California


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided on April 6, 2007, at the Mercy Medical Center in Mt. Shasta, California.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from April 1966 to December 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision of the VA Northern California Health Care System in Mare Island, California, the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1. At the time of the Veteran's April 6, 2007 private medical treatment at Mercy Medical Center in Mt. Shasta, California, his rheumatoid arthritis was service connected, and rated 100 percent.  

2.  It is not shown that the Veteran sought prior authorization from VA to receive private medical care at Mercy Medical Center on April 6, 2007; the medical care he received on April 6, 2007, was not for a condition that a prudent layperson would have reasonably believed that a delay in treatment would have been hazardous to his life or health.


CONCLUSION OF LAW

The criteria for entitlement to VA payment or reimbursement of unauthorized private medical expenses are not met as to the expenses the Veteran incurred at Mercy Medical Center in Mt. Shasta, California on April 6, 2007,.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.54, 17.120, 17.121, 17.1000-17.1002 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claims on appeal being addressed herein have been properly developed and no further assistance to the appellant is required in order to comply with the duty to notify or assist.  The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

This case concerns a legal determination of whether the Veteran is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations include their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

In a letter issued by VA in August 2007, the Veteran was provided with the notice generally outlining his and VA's responsibilities in obtaining evidence in support of the claim.  While this letter was not issued prior to the initial adjudication of the claim in June 2007, the Veteran has not been prejudiced by such timing error, as the claim was readjudicated in an August 2007 Statement of the Case (SOC) issued on the same date as the notice letter.  The SOC explained the reasons and bases for the denial of the claim.  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

While the letter and the SOC were apparently simultaneous, the SOC followed the June 2007 decisional letter which notified the Veteran of the reasons and bases for the denial and of his appellate rights.  In any event, he has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The pertinent and critical lay and clinical evidence relating to the matter on appeal is on file; the Veteran has not identified any additional information, not of record, which must sought in accordance with the duty to assist.  Consequently, the Board finds that VA's duties to notify and assist are met.

B. Factual Background

The veteran seeks payment or reimbursement for the costs of private medical treatment he received  at the Mercy Medical Center in Mt. Shasta, California on April 6, 2007.  His rheumatoid arthritis is service-connected, and rated 100 percent.  

An April 6, 2007, Mercy Medical Center report notes that the Veteran was seen at that facility the previous evening (April 5) for left shoulder pain, fever, and suspected sepsis.  His temperature was 100.6 and he had an elevated white blood count.  A chest X-ray was initially interpreted as normal; but on re-interpretation it was found to show an infiltrate consistent with pneumonia.  He was given the following intravenous medication:  Solu-Medrol, Toradol, Zofran, Dilaudid, Vancomycin, and Levaquin, and was released home with instructions to return to the emergency room for recheck on the following day, April 6.  His saline lock was left in so he could receive additional antibiotics the next day.
The April 6 record shows that the Veteran did return that day for more medication "and patiently waited for a very long time as our emergency department was quite busy.  He reports that he is feeling much better."  Temperature was 97; he did not appear to be in distress; his heart had regular rate and rhythm; and he had normal respiratory effort.  His white count had risen, and he was given more Vancomycin and Levaquin intravenously.  The assessment was pneumonia of the right upper lobe and leukocytosis.  The plan was to leave the saline lock for another night and for the Veteran to return the following day for a final dose of intravenous antibiotics.

The Veteran was discharged home in stable condition.  There is no indication that VA was contacted or that prior authorization was sought or received prior to receiving this private ER treatment.  

In June 2007, VA disapproved the claim, explaining that VA facilities were feasibly available to provide the care required.  The June 2007 determination was confirmed in an August 2007 decision, based on the same reasoning.

C. Legal Criteria and Analysis

In claims involving payment/reimbursement by VA for medical expenses incurred for treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.  

Regarding the care he received at Mercy Medical Center on April 6, 2007, the Veteran does not claim that he had (or sought) prior authorization from VA for the private medical treatment at issue, nor is there any indication in the record of any such authorization.  It is not in dispute that the private medical treatment at issue was not authorized in advance by VA.

The Veteran has reported that he takes medications that lower his immune response and that he has "orders from my physician at San Francisco VA Hospital to take immediate action when there are signs of any serious infection."  To the extent the Veteran is arguing that this constitutes authorization for non-VA care, the United States Court of Appeals for Veterans Claims (Court), in Smith v. Derwinski, 2 Vet. App. 378, 379 (1992), has rejected the argument that the advice of a doctor to go to a non-VA hospital is the specific type of authorization of payment contemplated in the VA regulation in.  See also Malone v. Gober, 10 Vet. App. 539, 544 (1997).  

When a Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2002 & Supp. 2010).  Application of either statute is generally dependent on whether he has an adjudicated service-connected disability.

The provisions of 38 U.S.C.A. § 1725 and § 1728 were amended effective October 10, 2008.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  In the present case, the Board will consider and apply the amended versions of 38 U.S.C.A. § 1725 and § 1728, which are more favorable to the claimant because they liberalize the law by mandating reimbursement and expanding the definition of "emergency treatment."

Under the revised 38 U.S.C.A. § 1725 payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veterans without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2010).  However, in the instant case, Section 1725 (relating to treatment of nonservice-connected disorders) does not apply as the Veteran has been assigned a total (100 percent) rating for his service connected disability.  See 38 U.S.C.A. § 1728(a).  See also 38 C.F.R. §§ 17.1000, 17.1002(i).  Failure to further consider section 1725 is of no consequence here, since the definition of what constitutes "emergency treatment" under either 38 U.S.C.A. § 1725 or § 1728 is now the same.

In light of the fact that the Veteran has a total schedular rating for service connected disability, the law applicable in this case is 38 U.S.C.A. § 1728.  Prior to October 10, 2008, Section 1728(a), Title 38, United States Code, provided that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service- connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120 (2007).  

Under the new version of 38 U.S.C.A. § 1728, the statute remains the same as to the initial eligibility requirement for treatment of a service-connected disability, etc.  However, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "may" in both statutes was changed to the word "shall."  In addition, and most importantly, the new law expands the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating:

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary--

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;
(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) until--

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

See 38 U.S.C.A. § 1725 and § 1728 (West 2002 & Supp. 2010) (emphasis added).  All three of these statutory requirements must be met before any payment may be authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006); see also Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1728 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

The Veteran's claim for payment or reimbursement of unauthorized, private medical expenses for treatment he received at Mercy Medical Center on April 6, 2007 was primarily denied because it was found that VA treatment options were feasibly available.  

In summary, the critical factor on appeal is:  Whether a VA or other Federal facility/provider was not feasibly available and when an attempt to use them before-hand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2010); 38 C.F.R. § 17.120(b), (c) (2010).

Regarding whether VA facilities were feasibly available, the Veteran claims that on April 5, 2007 he sought private care because he was too weak (due to pneumonia) to travel that to a VA facility that evening, and because his brother thought he was having a heart attack.  However, the emergency room treatment the Veteran received on the evening of April 5 2007 is not at issue; he has acknowledged that he received VA reimbursement for that treatment.  However, VA has found that a VA medical facility was feasibly available on April 6, 2007; the Veteran has presented no specific argument to the contrary.  Thus, VA facilities were available.   

There is the question as to whether the April 6, 2007, treatment was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The Court recently held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  The Court has noted that when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider objective evidence.  Similarly, the Board may consider evidence regarding whether the treatment ultimately rendered was for an emergent condition.  Id. at 265-66.

The Board has considered under the circumstances present at the time the Veteran sought the treatment at issue at Mercy Medical Center, whether a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life.  See Swinney v. Shinseki, 23 Vet. App. 257, 264 (2009).  

The April 6, 2007 record clearly shows that the Veteran returned to Mercy Medical Center as a follow-up to a visit the previous evening, to receive additional intravenous medication.  He was not in distress and was left to wait a very long time which suggests neither he nor the medical staff thought his condition was urgent or emergent.  The Board finds the contemporaneous clinical evidence of great credibility and probative value.  

In accordance with Swinney, supra, the Board has considered both the medical and lay evidence in a prudent layperson evaluation for determining what constitutes a "medical emergency."  Overall, the Board finds that medical and lay records provide no persuasive evidence that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been "hazardous" to life or health.  As was noted above, neither the nature nor the severity of the Veteran's symptoms is indicative of an emergent condition, as evidenced by: (1) His condition on presentation a t Mercy Medical Center; (2) the relative lack of symptoms on evaluation; and (3) the fact that it was a scheduled follow-up visit for the purpose of obtaining additional intravenous medication, after he was sent home following the previous evening's emergency room visit . The fact that he was not hospitalized overnight, but was discharged indicates that the condition was not hazardous to life or health.  

Upon review of the evidence, as there is no indication of a medical emergency on April 6, 2007, the Board finds that the requirements (under the amended version of 38 U.S.C.A. § 1728) for payment or reimbursement for unauthorized medical treatment the Veteran received at Mercy Medical Center on that date are not met.  






ORDER

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses the Veteran incurred at the Mercy Medical Center in Mt. Shasta, California, on April 6, 2007 is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


